 



EXHIBIT 10.36

DEVELOPMENT PARCEL DISPOSITION AGREEMENT

     THIS DEVELOPMENT PARCEL DISPOSITION AGREEMENT (this “Agreement”) is entered
into as of the    day of    , 2004 (the “Effective Date”) by HILLWOOD/SAN
BERNARDINO, LLC, a Delaware limited liability company (“Hillwood”), and Stater
Bros. Markets, a California corporation (“Purchaser”).

     The Inland Valley Development Agency (“IVDA”), a joint powers authority
formed by the County of San Bernardino and the Cities of Colton, Loma Linda and
San Bernardino exercising governmental functions and powers and organized and
existing under Article I, Chapter 5, Division 7, Title I of the California
Government Code and the Community Redevelopment Law of the State of California
(Health & Safety Code § 33000, et seq.), is the fee owner of a certain parcel of
improved land (the “Land”), described on the attached EXHIBIT A located in the
City of San Bernardino, County of San Bernardino, State of California, the
location of which is generally shown on the attached EXHIBIT B;

     Hillwood has certain rights with respect to the Property pursuant to that
certain Master Disposition and Development Agreement between IVDA and Hillwood
dated November 6, 2002, as amended (the “DDA”); and

     Purchaser desires to acquire the Property from IVDA as a Third Party
designee of Hillwood under the DDA for the purpose of developing the Project.
Hillwood desires for Purchaser to acquire the Property as a Third Party under
the DDA for the purpose of developing the Project. Accordingly, the purpose of
this Agreement is to set forth the terms on which Hillwood will deliver the
Disposition Request to IVDA for Purchaser’s acquisition of the Property.

     NOW, THEREFORE, in consideration of the covenants contained herein,
Purchaser and Hillwood agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

     1.1 Definitions. When used in this Agreement, the following terms have the
respective meanings set forth opposite each such term (other terms are defined
elsewhere in this Agreement):

     
AFFILIATE:
  Any entity directly or indirectly controlling, controlled by or under common
control with Purchaser.
 
   
AGREEMENT:
  This Development Parcel Disposition Agreement, including the following
Exhibits, each of which is incorporated herein by this reference:

     
Exhibit A:
  Legal Description of the Land
Exhibit B:
  General Location Drawing of the Land
Exhibit C:
  Hillwood’s Special Conditions
Exhibit D:
  Post-Closing Agreement
Exhibit E:
  Form of Disposition Request
Exhibit F:
  Tri-Party Agreement
Exhibit G:
  Westgate Property

 



--------------------------------------------------------------------------------



 



     
CITY:
  The City of San Bernardino, California.  
CLOSING DATE:
  August 1, 2004, as such may be extended and designated as provided in
Section 6.1 below, or such other date as Purchaser and Hillwood may agree;
provided, however, if the transaction contemplated by this Agreement closes on
any day other than the Closing Date, the date on which this transaction closes
shall be deemed to be the Closing Date for purposes of this Agreement.  
DEVELOPMENT PARCEL:
  As defined in the DDA.  
DISPOSITION:
  As defined in the DDA.  
DISPOSITION REQUEST:
  As defined in the DDA.  
OWNER PARTICIPATION
AGREEMENT:
  An agreement between Purchaser and IVDA pursuant to which IVDA commits to sell
the Property to Purchaser and Purchaser commits to construct and develop the
Project.  
PROJECT:
  A consolidated warehouse, distribution and office facility for Purchaser’s
grocery store operations and business, to be constructed on the Property and
certain adjacent tracts at development and construction cost in excess of
$160,000,000, as provided for in the Owner Participation Agreement.  
PROPERTY:
  The Land described on the attached Exhibit A.  
THIRD PARTY:
  As defined in the DDA.  
TRI-PARTY AGREEMENT:
  The Agreement among Hillwood, Purchaser and IVDA in the form of attached
Exhibit F.

ARTICLE 2

DISPOSITION

     2.1 Disposition Request. Subject to the conditions and on the terms
contained in this Agreement, Hillwood shall deliver to IVDA a Disposition
Request for the purpose of Purchaser acquiring the Property from IVDA as a
Disposition of a Development Parcel to Purchaser as a Third Party under the DDA,
subject to the waivers in the Tri-Party Agreement, executed by Hillwood,
Purchaser and IVDA simultaneously with the execution of this Agreement.

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

2



--------------------------------------------------------------------------------



 



ARTICLE 3

THE DDA

     3.1 General. Notwithstanding anything to the contrary herein, Purchaser
acknowledges and agrees that Hillwood’s obligation to perform under this
Agreement shall be contingent upon the performance by IVDA of its obligations
under the DDA and IVDA’s consummation, pursuant to the DDA, of the Disposition
of the Property to Purchaser on the Closing Date, subject to the waivers in the
Tri-Party Agreement. Hillwood shall use good faith efforts to cause the IVDA to
perform its obligations under the DDA to make such Disposition but shall not be
required to incur any cost to do so or to initiate any litigation to do so. If
this condition precedent is not fully satisfied, this Agreement shall terminate,
and neither party shall have any further rights or obligations under this
Agreement except as otherwise expressly provided in this Agreement.

     3.2 IVDA Rights. IVDA owns the Property, but Hillwood has certain rights
with respect to the Property as set forth in the DDA. Hillwood consents to IVDA
granting Purchaser the right to enter onto the Property for the purpose of
conducting due diligence studies and investigations regarding Purchaser’s
contemplated use of the Property.

     3.3 IVDA Performance. Hillwood shall not have any liability to Purchaser
for, and Purchaser releases Hillwood from, all claims, damages, expenses or
liabilities of any kind or nature resulting from or related to any failure of
IVDA to perform (a) its obligations under the DDA or under any agreement between
Purchaser and IVDA, or (b) any other act or omission of IVDA, except to the
extent such failure was caused by a default of Hillwood under this Agreement.
This Section 3.3 shall survive the Closing or any termination of this Agreement.

ARTICLE 4

REPRESENTATIONS OF HILLWOOD

     4.1 Representations and Warranties of Hillwood. Hillwood represents and
warrants to Purchaser on and as of the Effective Date as follows:

     (A) Authorization. Hillwood has full capacity, right, power and authority
to execute, deliver and perform this Agreement and all documents to be executed
by Hillwood pursuant hereto, and all required action and approvals therefor have
been duly taken and obtained. The individuals signing this Agreement and all
other documents executed or to be executed pursuant to this Agreement on behalf
of Hillwood are and shall be duly authorized to sign the same on Hillwood’s
behalf and to bind Hillwood thereto. This Agreement and all documents to be
executed pursuant hereto by Hillwood are and shall be binding upon and
enforceable against Hillwood in accordance with their respective terms.

     (B) Bankruptcy. Hillwood has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Hillwood’s creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of Hillwood’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Hillwood’s assets,
(v) admitted in writing its inability to pay its debts as they come due, or
(vi) made an offer

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

3



--------------------------------------------------------------------------------



 



     of settlement, extension or composition to its creditors generally.

     (C) Litigation. To the best of Hillwood’s current actual knowledge, there
is no litigation pending or threatened against Hillwood with respect to the
Property.

     (D) Non-Foreign Status. Hillwood is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.

     (E) The DDA. The DDA is in full force and effect. Hillwood has received no
notice of default from IVDA under the DDA.

     (F) Encumbrances. Hillwood has not placed on the Property or any portion
thereof any mortgage trust deed, encumbrance, lien, easement or other matter
affecting title to the Property, other than the DDA and the recorded memorandum
thereof.

ARTICLE 5

REPRESENTATIONS OF PURCHASER

     5.1 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Hillwood on and as of the Effective Date that
Purchaser has full capacity, right, power and authority to execute, deliver and
perform this Agreement and all documents to be executed by Purchaser pursuant to
this Agreement, and all required actions and approvals therefor have been duly
taken and obtained. The individuals signing this Agreement and all other
documents executed or to be executed pursuant hereto on behalf of Purchaser are
and shall be duly authorized to sign the same on Purchaser’s behalf and to bind
Purchaser thereto. This Agreement is and all documents to be executed pursuant
hereto by Purchaser are and shall be binding upon and enforceable against
Purchaser in accordance with their respective terms.

ARTICLE 6

HILLWOOD’S SPECIAL CONDITIONS

     6.1 Hillwood’s Special Conditions. Notwithstanding any other provision in
this Agreement, Hillwood’s obligations are conditioned upon, in addition to the
satisfaction of other conditions set forth in this Agreement and to the
performance by Purchaser of its obligations under this Agreement, the
satisfaction (or waiver in writing by Hillwood) of the conditions precedent set
forth on the attached Exhibit C (“Hillwood’s Special Conditions”). In the event
that all of Hillwood’s Special Conditions are not satisfied (or waived in
writing by Hillwood) on or before the Closing Date, the Closing Date shall be
extended as provided below. If Hillwood’s Special Conditions are not satisfied
or waived in writing by Hillwood by November 1, 2004, either party shall have
the right to terminate this Agreement by delivering a written termination notice
to the other party by no later than November 1, 2004, in which event, this
Agreement shall terminate, and neither Hillwood nor Purchaser shall have any
further right or obligation under this Agreement, except as otherwise expressly
provided herein. If all of Hillwood’s Special Conditions are satisfied or waived
in writing by Hillwood before November 1, 2004 (but after August 1, 2004), the
Closing Date shall be the date mutually agreed to by Hillwood and Purchaser, and
if there is no such agreement, on a date designated by Purchaser in a written
notice given to Hillwood, such date to be not less than 15 days after such
notice is given and not later than November 15, 2004.

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

4



--------------------------------------------------------------------------------



 



ARTICLE 7

CLOSING

     7.1 Closing. Subject to the term and conditions set forth in this
Agreement, at the consummation of the Disposition of the Property to Purchaser
by IVDA under the DDA (the “Closing”), which Closing shall commence by 11:00
a.m., California time, on the Closing Date at the offices of IVDA or at such
other place as Purchaser and Hillwood may agree, the following shall occur:

     (A) Hillwood will deliver the Disposition Request to IVDA;

     (B) Hillwood will deliver to Purchaser a certificate confirming that the
representations and warranties of Hillwood in this Agreement are true and
correct in all material respects on and as of the Closing Date except as
otherwise provided in that certificate;

     (C) Purchaser will deliver to Hillwood a certificate signed by Purchaser
confirming that the representations and warranties of Purchaser in this
Agreement are true and correct in all material respects on and as of the Closing
Date; and

     (D) Purchaser shall deliver to Hillwood (i) the Post-Closing Agreement in
the form of the attached EXHIBIT D signed by Purchaser, and (ii) the Letter of
Credit (as defined in the Post-Closing Agreement) in compliance with the
requirements set forth in the Post-Closing Agreement, issued by a bank
acceptable to Hillwood and Purchaser, in a form acceptable to Hillwood and
Purchaser, and in an amount set forth in such Post-Closing Agreement.

     7.2 Conditions. In addition to Hillwood’s Special Conditions, the
obligations of Hillwood to submit the Disposition Request to IVDA are
conditioned on the following:

     (A) Purchaser, at the Closing, acquiring title to the Property from IVDA;

     (B) Purchaser complying with all of its covenants under this Agreement;

     (C) The Restrictive Covenants (hereinafter defined) having been made
applicable to the Property at or before the Closing by documentation reasonably
acceptable to Hillwood; and

     (D) IVDA providing the release and estoppel certificate referenced in the
Tri Party Agreement.

ARTICLE 8

CERTAIN COVENANTS

     8.1 Encumbrances. Hillwood, prior to the earlier of the Closing Date or the
termination of this Agreement, shall not (a) voluntarily record create any liens
or encumbrances upon the Property, except to the extent the Property is subject
to the DDA, or (b) grant to any person or entity any interest in Hillwood’s
rights under the DDA to the Property or any part

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

5



--------------------------------------------------------------------------------



 



thereof in any manner that is inconsistent with the terms of this Agreement.

     8.2 Title. Hillwood, prior to the Closing, shall use its good faith efforts
to assist Purchaser in dealing with any objectionable title conditions affecting
the Property; provided, however, Hillwood shall not be obligated to incur any
expense or participate in litigation regarding same.

     8.3 Reports. If this Agreement terminates, Purchaser shall furnish Hillwood
copies of all third-party reports of studies and investigations regarding the
Property conducted or received by Purchaser. In addition, Purchaser shall
furnish Hillwood copies of all hydrology reports and analyses that affect the
formulation of the area drainage plan conclusions for the contemplated
improvements on the Property, whether or not the Closing occurs. This covenant
shall survive the Closing or the termination of this Agreement.

     8.4 Purchaser Compliance. Purchaser shall comply with the provisions of the
DDA relating to any activities of Purchaser on the Property prior to the
Closing. This covenant shall survive the Closing.

     8.5 Indemnity. Purchaser shall indemnify and hold Hillwood (and its agents,
employees, representatives, successors and assigns) harmless from and against
any and all claims and liabilities of any nature relating to (a) Purchaser’s
actions to acquire or acquisition of the Property or any other properties for
the Project, or (b) any claims by third party occupants of buildings on the
Property or on or near the Project related to the remediation of or the
demolition of buildings on the Property or other properties for the Project, to
the extent such arise from acts or omissions of Purchaser or its affiliates,
agents, employees, representatives or contractors or of IVDA acting to prepare
such property for the Project. This covenant shall survive the Closing or
termination of this Agreement.

     8.6 Vehicle Trip Credits. At the Closing, Hillwood shall consent to the
assignment by IVDA to Purchaser of a number of Vehicle Trip Credits (as defined
in the DDA) that are mutually acceptable to Hillwood and Purchaser regarding
Purchaser’s development of the Project on the Property, by form of assignment
mutually acceptable to Hillwood and Purchaser, if, and only if, Hillwood, in its
discretion, has determined that such number of Vehicle Trip Credits are not
needed with respect to the future development of land (other than the Property)
that is subject to the DDA.

     8.7 Westgate Demolition Payment. Upon the earlier of (a) Purchaser
receiving a firm commitment from IVDA to provide grant funding for demolition of
existing improvements on, or remediation of, the Property in the amount of
$2,500,000, or (b) at the Closing, Purchaser shall pay to Hillwood, in good
funds, the sum of $2,500,000 (the “Westgate Demolition Payment”). Actual
commencement of remediation or demolition work on the Property after receipt of
a grant designated for that purpose shall be deemed a “firm commitment from
IVDA” referenced in the first sentence of this Section 8.7. Hillwood agrees to
use the Westgate Demolition Payment only for the purpose of remediation of and
demolition of existing improvements on and under the Property in the area
identified by Hillwood as “Westgate” and generally shown on the attached
Exhibit G. This covenant shall survive the closing or termination of this
Agreement.

     8.8 Post-Closing Agreement Costs. Hillwood shall notify Purchaser of any
expenditures Hillwood intends to incur prior to the Closing for which it may
seek reimbursement from Purchaser under the Post-Closing Agreement. Such notice
shall include the scope of work

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

6



--------------------------------------------------------------------------------



 



and a reasonably detailed description of the cost.

ARTICLE 9

DEFAULT

     9.1 Purchaser’s Failure to Close. IN THE EVENT THAT PURCHASER FAILS TO
ACQUIRE THE PROPERTY BY THE CLOSING DATE FOR ANY REASON OTHER THAN A DEFAULT BY
HILLWOOD AND SUCH FAILURE CONTINUES FOR A PERIOD OF TEN DAYS AFTER HILLWOOD
NOTIFIES PURCHASER IN WRITING OF SUCH FAILURE, HILLWOOD’S SOLE AND EXCLUSIVE
REMEDY FOR SUCH FAILURE TO CLOSE SHALL BE THE RIGHT TO CANCEL AND TERMINATE THIS
AGREEMENT AND TO RECOVER FROM PURCHASER AN AMOUNT EQUAL TO THIRD PARTY OUT OF
POCKET COSTS INCURRED BY HILLWOOD DIRECTLY RELATED TO THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT NOT TO EXCEED $100,000 IN THE AGGREGATE, TOGETHER
WITH ALL REASONABLE ATTORNEYS FEES AND COSTS AND COURT COSTS INCURRED BY
HILLWOOD IN SEEKING RECOVERY OF THOSE COSTS, IT BEING UNDERSTOOD AND AGREED THAT
HILLWOOD IS HEREBY RELEASING AND WAIVING ANY RIGHT IT MIGHT HAVE EITHER TO
SPECIFICALLY ENFORCE THIS AGREEMENT OR TO SUE PURCHASER OR ANY PERSON OR ENTITY
AFFILIATED WITH PURCHASER FOR DAMAGES UNDER THIS AGREEMENT OTHER THAN THOSE
DESCRIBED ABOVE AND IN SECTION 9.3 BELOW. THE PARTIES HAVE AGREED THAT
HILLWOOD’S ACTUAL DAMAGES, IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS BELOW, THE
PARTIES ACKNOWLEDGE THAT THE REIMBURSEMENT AND COSTS DESCRIBED ABOVE HAVE BEEN
AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF
HILLWOOD’S DAMAGES AND AS HILLWOOD’S SOLE AND EXCLUSIVE REMEDY AGAINST
PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT OF SUCH FAILURE TO CLOSE. HILLWOOD
HEREBY WAIVES ANY AND ALL BENEFITS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 3389 WITH RESPECT TO SUCH FAILURE TO CLOSE. THIS SECTION 9.1 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

             
HILLWOOD’S INITIALS
        PURCHASER’S INITIALS      

     9.2 Default by Hillwood. In the event Hillwood defaults under any of
Hillwood’s obligations under this Agreement and such failure continues for a
period of ten days after Purchaser notifies Hillwood in writing of such event,
Purchaser may, at its option, pursue either one of the following remedies as its
sole and exclusive remedy:

(i) terminate this Agreement, in which event neither party shall have any
further rights or obligations under this Agreement, except as otherwise provided
in this Agreement and except that Purchaser shall be entitled to recover from
Hillwood an amount equal to third party out-of-pocket costs incurred by
Purchaser directly related to the transaction contemplated by this Agreement up
to but not exceeding $300,000 in the aggregate, together with all reasonable
attorneys fees and costs and court costs incurred by Purchaser in seeking
recovery of those costs; or

(ii) enforce specific performance of Hillwood’s obligations hereunder and
recover all reasonable attorneys fees and costs and court costs incurred by
Purchaser to enforce

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

7



--------------------------------------------------------------------------------



 



specific performance; provided, however, Purchaser’s failure to file a lawsuit
for specific performance within 120 days after the scheduled Closing Date shall
constitute an irrevocable election by Purchaser not to pursue its remedy of
specific performance, in which event this Agreement shall automatically
terminate, and neither party shall have any further rights or obligations under
this Agreement except as otherwise expressly provided in this Agreement.

PURCHASER IS HEREBY RELEASING AND WAIVING ANY RIGHTS IT MIGHT HAVE TO SUE FOR
DAMAGES UNDER THIS AGREEMENT OTHER THAN AS SPECIFICALLY PROVIDED WITH RESPECT TO
THE LIMITED COST RECOVERY SET FORTH IN SECTION 9.2(i) AND AS PROVIDED IN SECTION
9.3 BELOW. This Section 9.2 shall survive the termination of this Agreement.

     9.3 Other Remedies. If the Closing occurs, each party shall have the right
to pursue all available remedies against the other party (i) for a breach of any
covenant contained herein that is performable after or that survives the Closing
(including the indemnification obligations contained this Agreement), and
(ii) for a breach of any representation or warranty made by the other party in
this Agreement. If the Closing does not occur, (A) each party shall have its
respective rights and remedies under Section 9.1 and Section 9.2, as applicable,
and (B) each party shall have all available remedies against the other party for
a breach of the other party’s obligations contained in this Agreement that are
expressly provided herein as surviving the termination of this Agreement. In no
event shall either party be liable for any speculative, consequential or
punitive damages or shall Hillwood have any liability for any acts or omissions
of IVDA. This Section 9.3 shall survive the Closing or termination of this
Agreement.

ARTICLE 10

CERTAIN RELEASES AND INDEMNITIES

     10.1 Ownership of the Property. Purchaser acknowledges that Hillwood does
not and has not ever owned the Property. Purchaser further acknowledges the
disclaimers of IVDA regarding the Property and its condition set forth in the
DDA, specifically that the Property was part of a former United States Air Force
Base and contains materials and chemicals in violation of applicable
environmental laws.

     10.2 Purchaser’s Releases.

     (A) Purchaser acknowledges that no warranties, either expressed or implied,
or representations are given or made by Hillwood with regard to the
environmental or other condition of the Property including whether the Property
does or does not contain petroleum products, asbestos, lead-based paint or other
hazardous materials or is not safe for any particular purpose. Purchaser
covenants and agrees that in its use and occupancy of the Property, it will
comply with all applicable environmental laws relating to the Property or
Purchaser’s activities thereon. No statement of fact, promise, representation,
affirmation or other indication has been made by Hillwood with respect to the
quality or condition of the Property or the compliance of the Property with any
law or regulation. Furthermore, to the extent that Hillwood has provided
Purchaser with information relating to the condition of the Property, including
information and reports prepared by, for or on behalf of the City, the Air
Force, Hillwood or IVDA, Hillwood makes no representation or warranty with
respect to the accuracy, completeness or

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

8



--------------------------------------------------------------------------------



 



methodology or content of such reports or information. Purchaser further
acknowledges that Hillwood makes no representations whatsoever with respect to
(i) any Environmental Impact Report or similar matter or other environmental
review documents previously prepared or approved in connection with the Property
or any portion thereof, or (ii) whether or not additional environmental review
may be required in connection with development of any portion of the Property.

     (B) Without limiting the above, Purchaser, on behalf of itself and its
successors and assigns, waives and releases Hillwood and its successors and
assigns from any and all costs or expenses whatsoever (including attorneys’ fees
and costs), whether direct or indirect, known or unknown, foreseen or
unforeseen, arising from or relating to any of the following matters and
conditions relating to the Property that exist as of the Closing Date: the
physical characteristics and condition of the Property, the condition of the
soils, the suitability of the soils for any improvement of the Property, or any
law or regulation applicable to the Property.

     (C) Purchaser releases Hillwood from all obligations of any nature
whatsoever arising under the DDA regarding the Property to the extent of the
covenants, releases and waivers of IVDA under the Tri-Party Agreement. Purchaser
acknowledges that it is looking solely to IVDA for acquisition and conveyance of
the Property, except for Hillwood’s commitment to deliver the Disposition
Request to IVDA in accordance with the provisions of this Agreement.

     (D) Purchaser expressly waives any rights or benefits available to it with
respect to the releases contained in this Agreement under any provision of
applicable law which generally provides that a general release does not extend
to claims which the creditor does not know of or suspect to exist in his or her
favor at the time the release is agreed to, which, if known to such creditor,
would materially affect a settlement. By execution of this Agreement, Purchaser
acknowledges that it fully understands the foregoing, and with this
understanding, nonetheless elects to and does assume all risk for claims known
or unknown, described in this Section 10.2 or elsewhere in this Agreement
without limiting the generality of the foregoing:

The undersigned acknowledges that it has been advised by legal counsel and is
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

     ”A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

The undersigned, being aware of this code section, hereby expressly waives any
rights it may have thereunder, as well as under any other statutes or common law
principles of similar effect.

Initials of Purchaser:_____

     (E) The provisions of this Section 10.2 shall survive the Closing.

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

9



--------------------------------------------------------------------------------



 



     (F) Nothing contained in this Agreement shall be deemed to be a release by
Hillwood or Purchaser of any obligation that the Air Force may have with respect
to the Property.

ARTICLE 11

MISCELLANEOUS

     11.1 Notices.

     (A) All notices, demands, statements and requests required or permitted to
be given under this Agreement must be in writing and shall be delivered by one
of the following methods of delivery:

     (i) personal service, in which event the notice shall be deemed to have
been given upon actual receipt;

     (ii) Federal Express, United Parcel Service, Airborne Express or another
nationally recognized overnight courier service, in which event the notice shall
be deemed to have been given on the first business day after the notice is
deposited with the courier service (or the next business day thereafter if the
notice is deposited with the courier service on a day other than a business
day);

     (iii) United States registered or certified mail, postage prepaid and
return receipt requested, in which event the notice shall be deemed to have been
given three business days after the notice is deposited with the United States
Postal Service; or

     (iv) facsimile transmission, in which event the notice shall be deemed to
have been given upon confirmation of the facsimile transmission provided that
the original counterpart of the notice is sent by (i), (ii) or (iii) above on
the same day.

     (B) Notwithstanding the foregoing, a notice sent by first class mail shall
be effective and deemed to have been given on the date received by the party to
whom it was sent.

     (C) The initial addresses of the parties shall be:

         

  Purchaser:   Stater Bros. Markets
P.O. Box 150
21700 Barton Road
Colton, CA 92532
Attn: Donald I. Baker
Facsimile: (909) 872-8110
 
       

      With a copy to:
Varner, Saleson & Brandt, LLP
P.O. Box 12014
Riverside, CA 92502-2214

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

10



--------------------------------------------------------------------------------



 



         

      Attn: Sean S. Varner, Esq.
Facsimile: (909) 274-7770
 
       

  Hillwood:   Hillwood/ San Bernardino, LLC
275 South Memorial Drive
San Bernardino, CA 92408
Attention: Lee Orr
Facsimile: 909-382-0073
 
       

      and
 
       

      Hillwood Development Company, LLC
5430 LBJ Freeway, Suite 800
Dallas, Texas 75240
Attention: David Newsom
Facsimile: (972) 201-2889

Each party shall have the right from time to time to change its address for
notice purposes to any other address within the United States of America upon at
least seven days prior written notice to the other party in accordance with the
provisions of this Section 11.1.

     11.2 Brokerage. Hillwood hereby represents and warrants to Purchaser that
Hillwood has not dealt with any broker or finder with respect to the transaction
contemplated hereby. Hillwood hereby agrees to indemnify, defend and hold
Purchaser harmless from and against any claim for brokerage commission or
finder’s fee asserted by any person, firm or corporation claiming to have been
engaged by Hillwood. Purchaser hereby represents and warrants to Hillwood that
Purchaser has not dealt with any broker or finder with respect to the
transaction contemplated hereby. Purchaser hereby agrees to indemnify, defend
and hold Hillwood harmless from and against any claim for brokerage commission
or finder’s fee asserted by any person, firm or corporation claiming to have
been engaged by Purchaser. This Section 11.2 shall survive the Closing or the
termination of this Agreement.

     11.3 Entire Agreement. This Agreement and the documents referenced herein
contain the entire agreement and understanding of the parties with respect to
the subject matter hereof, and all previous negotiations and understandings
between Purchaser and Hillwood or their respective agents and employees with
respect to the transaction set forth herein are merged in this Agreement.

     11.4 Amendments and Waivers. This Agreement may not be amended, modified or
discharged nor may any of its terms be waived except by an instrument in writing
signed by Hillwood and Purchaser.

     11.5 Further Assurances. The parties each agree to perform, execute,
acknowledge and deliver all such further acts, instruments and assurances and to
take all such further action before or after the Closing as shall be reasonably
necessary or desirable fully to carry out this Agreement.

     11.6 Assignment. Purchaser may assign its rights and delegate its duties
under this

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

11



--------------------------------------------------------------------------------



 



Agreement to an Affiliate, provided that Purchaser shall remain primarily liable
for the obligations of Purchaser under this Agreement.

     11.7 Interpretation and Certain Covenants.

     (A) The headings and captions herein are inserted for convenient reference
only and the same shall not limit or construe the paragraphs or sections to
which they apply or otherwise affect the interpretation hereof.

     (B) The terms “hereby”, “hereof “, “hereto”, “herein”, “hereunder” and any
similar terms shall refer to this Agreement. The term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the Effective Date.

     (C) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words importing the singular
number shall mean and include the plural number and vice versa.

     (D) Words importing persons shall include firms, associations, partnerships
(including limited partnerships), trusts, corporations, limited liability
companies and other legal entities, including public bodies, as well as natural
persons.

     (E) The terms “include”, “including” and similar terms shall be construed
as if followed by the phrase “without being limited to.”

     (F) This Agreement and any document or instrument executed pursuant to this
Agreement may be executed by facsimile and in separate counterparts each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     (G) Whenever under the terms of this Agreement the time for performance of
a covenant or condition falls on a Saturday, Sunday or national bank holiday,
the time for performance shall be extended to the next business day; otherwise
all references herein to “days” shall mean calendar days.

     (H) This Agreement shall be governed by and construed in accordance with
the laws of the State of California. The invalidity or unenforceability of any
provision of this Agreement shall not affect or impair any other provision.

     (I) This Agreement shall not be construed more strictly against one party
than against the other merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties, it being recognized that
both Purchaser and Hillwood have contributed substantially and materially to the
preparation of this Agreement.

     (J) Hillwood and Purchaser each shall use commercially reasonable efforts
to keep the terms of this Agreement confidential except as is necessary or
appropriate for the conduct of the business of a party, for the financing and
development of the Project, for the satisfaction of Hillwood’s Special
Conditions, as required for public filings or as required by law.

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

12



--------------------------------------------------------------------------------



 



     11.8 Enforcement. If either party brings an action at law or in equity to
enforce or interpret this Agreement, the prevailing party in such action shall
be entitled to recover from the other party reasonable attorney’s fees, court
costs and expert witness fees for all stages of litigation including appellate
proceedings, in addition to any other remedy granted. This Section 11.8 shall
survive the Closing or any termination of this Agreement.

     11.9 Development Controls. The Property, at or prior to the Closing, will
be made subject to and conveyed subject to those certain Covenants, Conditions,
and Restrictions recorded as Instrument No. 00-352470 of the Real Property
Records of San Bernardino County, California and dated September 27, 2000, as
amended, and the Design Guidelines promulgated thereunder (collectively, the
“Restrictive Covenants”). Purchaser shall cause all other properties acquired by
Purchaser for the Project also to be made subject to the Restrictive Covenants
promptly after acquisition thereof. This covenant shall survive the Closing.

     IN WITNESS WHEREOF, Purchaser and Hillwood have executed this Agreement
effective as of the Effective Date.

HILLWOOD:

HILLWOOD/SAN BERNARDINO, LLC,

a Delaware limited liability company

     
By:
  Hillwood Operating, L.P.,
a Texas limited partnership,
its managing member

     
By:
  Hillwood Development Company, LLC,
a Texas limited liability company,
its general partner

     
By:
   

 

--------------------------------------------------------------------------------

 
Name:
   

 

--------------------------------------------------------------------------------

 
Title:
   

 

--------------------------------------------------------------------------------

 

PURCHASER:

STATER BROS. MARKETS,

a California corporation

     
By:
   

 

--------------------------------------------------------------------------------

 
Name:
   

 

--------------------------------------------------------------------------------

 
Title:
   

 

--------------------------------------------------------------------------------

 

      Purchase and Sale Agreement Between
Stater Bros. and Hillwood/San Bemardino, LLC
v13_386862_1   Exhibit 10.36 StaterPSA

13